Upon appeal by defendant from judgment convicting him of disorderly conduct and violation of probation: Judgment affirmed. There were determinations of fact supported by sufficient evidence as to defendant’s participation in the street incident and resistance to the police officers, matters not reviewable, therefore, by this court.
Upon appeal by defendant from judgment convicting him of attempted assault in the third degree: Judgment reversed and proceedings remitted to the Criminal Court of the City of New York for a hearing on defendant’s motion to withdraw his plea of guilty, because defendant’s allegations, if true, might but need not move the court to exercise its discretion in favor of defendant’s application (People v. Wilson, 15 N Y 2d 634).
Concur: Chief Judge Fuld and Judges Van Voorhis, Burke, Scileppi, Bergan, Keating and Breitel.